PER CURIAM.
The appellant Rhoda Glasser, who was the plaintiff in an action in the civil court of record in Dade County, takes this appeal from an adverse summary judgment. The defendant was a collecting bank on two drafts drawn on the treasurer of the United States on which Rhoda Glasser and her then husband Seymour Glasser were the payees. The drafts • represented certain refund payments with reference to taxes incident to a business operation which was owned by the Glassers, husband and wife. The drafts were deposited and collected by the husband on endorsing his name and that of the wife. She alleged her husband’s endorsement of her name thereon was a forgery, and sought recovery from the defendant of one half of the proceeds of the drafts.
The summary judgment entered in favor of the defendant, predicated on the theory that the items were owned by the parties in an estate by the entirety and that payment thereof to the husband discharged the obligation was in accordance with the holding of the United States Court of Appeals, Fifth Circuit, in the case of Bello v. Union Trust Company, 5 Cir. 1959, 267 F.2d 190. We adopt the reasoning of that decision as it applies to the instant case. The Bello case was cited and the holding thereof applied in an analogous situation by the second district court of appeal in Gerson v. Broward County Title Co., Fla.App. 1959, 116 So.2d 455. See also Merrill v. Adkins, 131 Fla. 478, 180 So. 41.
Affirmed